DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10-17, 30, 35, 41-42, 47, 56-63, 76, 81, and 87-88 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for modular construction of executable programs having self-contained program elements”. Claim(s) 1 recite(s) the limitation(s) of “presenting for selection by a user a plurality of pre-programmed elements, each pre-programmed element being independently executable relative each other pre-programmed element such that an output of any of the pre-programmed elements is not a direct input to any other of the pre-programmed elements”, “receiving from the user a selection of one or more of the pre-programmed elements and a sequence for performing each pre-programmed elements in the selection to form an exemplary routine”, and “creating an instance of the exemplary routine in response to a request to implement the exemplary routine, the instance of the exemplary routine including an instance of each of the selected pre-programmed elements arranged for performance in accordance with the sequence and being configured to perform tasks defined by the pre-programmed elements and the sequence”. This/These limitation(s), as drafted, is(are) a process/processes that, under its/their broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. The examiner notes that presenting a number of choices for selection involves a subjective choice as to what options are available for selecting and which options are selected. The examiner notes that making a selection and creating a routine from the selections made involve a subjective judgment and opinion as to which elements best fit the situation. The examiner also notes that creating an instance of a routine in an arrangement is a subjective judgment as to who to arrange the elements to “best” in the opinion of the user accomplish the goal of the routine. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation, evaluation, judgment, and opinion.
This judicial exception is not integrated into a practical application because there are no additional computer processing elements recited and thus it is assumed that a generic computer processor at a high level of generality, i.e., as generic processor performing a generic computer function would be used to perform the method. Such a generic processor limitation would be no more than mere instructions to apply the exception using a generic computer component. Accordingly, since there are no additional elements, they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, given the lack of additional elements the claim(s) define(s) only well-understood, routine, and conventional activity without improving the functionality of a computer. The examiner notes that initiating and executing a sequence of pre-programmed elements does not effect, let alone improve, the functioning of a computer.
Claim(s) 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim(s) 47 is(are) rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for modular construction of executable programs having self-contained program elements”. The claim(s) recite(s) the limitation(s) of “present for selection by a user a plurality of the pre-programmed elements, each pre-programmed element being independently executable relative each other pre-programmed element such that an output of any of the pre-programmed elements is not a direct input to any other of the pre-programmed elements”, “receive from the user a selection of one or more of the pre-programmed elements and a sequence for performing each pre-programmed element in the selection to form an exemplary routine”, and “create an instance of the exemplary routine in response to a request to implement the exemplary routine, the instance of the exemplary routine including an instance of each of the selected pre-programmed elements arranged for performance in accordance with the sequence and being configured to perform tasks defined by the pre-programmed elements and the sequence”. This/These limitation(s), as drafted, is(are) a process (processes) that, under its (their) broadest reasonable interpretation, cover(s) performance of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “a processing server”, “a central processing unit”, and “memory”, nothing in the claim elements precludes the steps from practically being performed in the mind. The examiner notes that presenting a number of choices for selection involves a subjective choice as to what options are available for selecting and which options are selected. The examiner notes that making a selection and creating a routine from the selections made involve a subjective judgment and opinion as to which elements best fit the situation. The examiner also notes that creating an instance of a routine in an arrangement is a subjective judgment as to who to arrange the elements to “best” in the opinion of the user accomplish the goal of the routine. The mere nominal recitation of generic processing components does not take the claim limitation(s) out of the mental processes grouping. Thus, the claim(s) recite(s) a mental process, concepts that may be performed in the human mind, in this case being observation, evaluation, judgment, and opinion.
This judicial exception is not integrated into a practical application because the additional elements recited are recited at a high level of generality, i.e., as generic processor performing a generic computer function. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself. The examiner notes that initiating and executing a sequence of pre-programmed elements does not effect, let alone improve, the functioning of a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0041], fig. 1).
Claim(s) 10-17, 30, 35, 41-42, 56-63, 76, 81, and 87-88  do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1, 10-17, 30, 35, 41-42, 47, 56-63, 76, 81, and 87-88 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113